 



AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and entered
into this 1st day of January 2018, (the “Effective Date”) between Royal Energy
Resources, Inc., a Delaware corporation (the “Company”), and Brian Hughes
(“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive originally entered into an Employment
Agreement, originally dated October 13, 2015 (the “Original Agreement”);

 

WHEREAS, the Company and the Executive have agreed to amend the Original
Agreement, as provided for herein.

 

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

1. Section 1 of the Original Agreement is hereby deleted and replaced in its
entirety with the following language:

 

“1. Employment, Title and Responsibilities. Subject to the terms and conditions
of this Agreement, the Company hereby employs Executive, and Executive hereby
accepts employment with the Company, beginning as of the Effective Date. The
Executive shall be employed as the Chief Commercial Officer of the Company,
which shall include the following duties and responsibilities: commercial
strategy, sales and marketing to drive business growth and market share, and
shall report directly to the Chief Executive Officer (the “Executive’s
Services”).”

 

2. The last sentence of Section 2 of the Original Agreement is hereby deleted
and replaced in its entirety with the following language:

 

“Executive shall perform his duties primarily at the principal offices of the
Company in Charleston, South Carolina, and at such other place(s) as the need,
business, or opportunities of the Company may require from time to time.”

 

3. Exhibit A of the Original Agreement shall be amended as follows:

 

  a. Executive’s Titles shall be Director and Chief Commercial Officer;        
b. The following sentence shall be added to “Base Salary”: “Upon the second
anniversary of this Agreement, Executive shall be entitled to a one-time bonus
equal to one (1) month of his Base Salary. Commencing on the third anniversary
of this Agreement, Executive’s Base Compensation shall be increased to $375,000
per year.”;         c. The “Change of Control Bonus” is hereby removed.

 





   

 

 

4. The word “VP” shall be replaced by “Chief Commercial Officer” wherever such
word appears in the Original Agreement.

 

5. Notwithstanding any provision of the Original Agreement or this Amendment,
the Company acknowledges that nothing contained therein shall prohibit the
Executive from performing services for and receiving compensation from Rhino, in
any nature or capacity whatsoever, and any subsidiaries or affiliates thereof.

 

6. Except as specifically set forth herein, this Amendment does not limit,
modify, amend, waive, grant any consent with respect to, or otherwise affect any
other provision of the Original Agreement, all of which shall remain in full
force and effect and are hereby ratified and confirmed. This Amendment does not
entitle, or imply any consent or agreement to, any further or future
modification of, amendment to, waiver of, or consent with respect to any
provision of the Original Agreement.

 

7. This Amendment may be executed in any number of counterparts, each of which
so executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery by email or
telecopier of an executed counterpart of a signature page to this Amendment
shall be as effective as delivery of the original executed counterpart. This
Amendment, together with the Original Agreement, sets forth the entire agreement
among the parties hereto with respect to the subject matter hereof, superseding
all prior oral or written understandings.

 

[SIGNATURE PAGE TO FOLLOW]

 

 2 

 



 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

  EXECUTIVE:               Name: Brian Hughs         ROYAL ENERGY RESOURCES,
INC.:         By:     Title: William L. Tuorto   Name: Executive Chairman

 

 3 

 

 

 

 

 

